96 F.3d 1438
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Silvie Marie CUPIDON, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 96-1214.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1996.Decided Sept. 13, 1996.

Silvie Marie Cupidon, Petitioner Pro Se.  Richard Michael Evans, Donald Anthony Couvillon, Michelle Arlene Gluck, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
B.I.A.
REVIEW DENIED.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks review of the Board of Immigration Appeals's decision and order affirming the immigration judge's decision finding the Appellant deportable, denying her applications for asylum and suspension of deportation, and granting her request for voluntary departure.  Our review of the record discloses that the Board's decision is based upon substantial evidence and is without reversible error.  Accordingly, we deny the petition upon the reasoning of the Board.   Cupidon v. INS, No. Anu-nsi-qxu (B.I.A. Nov. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED